DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5, 7-11, 13-17 and 19 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the 35 U.S.C. 103 rejection of claims 1-19 are withdrawn. 

Allowable Subject Matter

3.	Claims 1-5, 7-11, 13-17 and 19 (renumbered claims 1-16) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-5, 7-11, 13-17 and 19 (renumbered claims 1-16) are allowable over prior art since the prior art reference(s) taken individually or in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McAlpine et al, US 2004/0103225 claim 27 teaches storing IP address information in the kernel agent buffer pool and Zhou et al, US 2005/0010822 claim 1 discloses the kernel component performing network address translation. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469